          Case 1:20-mj-09915-UA Document 1 Filed 09/16/20 Page 1 of 4


                                                              Original
Approved: _______________________________
          Mitzi S. Steiner
          Assistant United States Attorney

Before:      THE HONORABLE KATHARINE H. PARKER
             United States Magistrate Judge
             Southern District of New York

- - - - - - - - - - - - - - - - - - - X
                                      :               20 MAG 9915
                                      :              SEALED COMPLAINT
UNITED STATES OF AMERICA              :
                                      :              Violations of 18
    - v. –                            :              U.S.C. §§ 844(f) and
                                      :              2.
SHAWN JENKINS,                        :
                                      :              COUNTY OF OFFENSE:
       Defendant.                     :              BRONX
                                      :
                                      :
- - - - - - - - - - - - - - - - - - - X

SOUTHERN DISTRICT OF NEW YORK, ss.:

          ERIC B. DORNBUSCH, being duly sworn, deposes and says
that he is a Special Agent with the Bureau of Alcohol, Tobacco,
Firearms and Explosives (“ATF”), and charges as follows:

                                  COUNT ONE
                                   (Arson)

          1.    On or about June 1, 2020, in the Southern District
of New York and elsewhere, SHAWN JENKINS, the defendant,
maliciously damaged and destroyed, and attempted to damage and
destroy, by means of fire and an explosive, a vehicle, in whole
and in part owned and possessed by an institution and organization
receiving Federal financial assistance, to wit, JENKINS threw a
glass bottle containing a wick that was lit with a gas accelerant
at New York City Police Department vehicles in the Bronx, New York.

     (Title 18, United States Code, Sections 844(f) and 2.)

          The bases for my knowledge and for the foregoing charge
are, in part, as follows:

          2.   I am a Special Agent with ATF.     I have been
personally involved in the investigation of this matter, and I
       Case 1:20-mj-09915-UA Document 1 Filed 09/16/20 Page 2 of 4



base this affidavit on that experience, on my conversations with
other law enforcement officials, and on my examination of various
reports and records. Because this affidavit is being submitted
for the limited purpose of demonstrating probable cause, it does
not include all the facts I have learned during the course of my
investigation. Where the contents of documents and the actions,
statements, and conversations of others are reported herein, they
are reported in substance and in part, except where otherwise
indicated.

           3.  On or about June 1, 2020, the movements and actions
of an individual later identified as SHAWN JENKINS, the defendant,
were captured by video cameras in the vicinity of the New York
City Police Department (“NYPD”) 42nd Precinct (the “Precinct”).
Based upon my review of these video recordings (the “Video
Recordings”), I have learned, in substance and in part, the
following:

               a.    At approximately 11:30 p.m., JENKINS was seen
on 161st Street and Melrose Avenue in the Bronx, New York. JENKINS
was holding a glass bottle (the “Bottle”) with a wick in his hand.
JENKINS wore a black sweatshirt with the words “Straight Outta
Bermuda” written in white lettering on the front (the
“Sweatshirt”). JENKINS walked eastbound on 161st Street towards
the Precinct.

               b.   JENKINS stopped briefly in front of the
Pyramid Residential Center (the “Shelter”) located at 470 East
161st Street to speak to an individual (“Individual-1”). JENKINS
was still holding the Bottle.

               c.   At   approximately    11:35  p.m.,    JENKINS
approached a row of vehicles parked immediately north of the
Precinct. JENKINS threw the Bottle in the direction of two parked
police vehicles (“Vehicle-1” and “Vehicle-2,” collectively the
“Vehicles”). The Bottle missed the Vehicles and hit an adjoining
vehicle (“Vehicle-3”), which is privately owned by an Officer of
the Precinct. JENKINS immediately ran back in the direction of
the Shelter and returned to 161st Street.

          4.   Based on subsequent law enforcement conversations
with Individual-1, I know that Individual-1 was returning to the
Shelter when a man fitting the description of SHAWN JENKIN, the
defendant, told Individual-1, in sum and substance, “Ya might wanna
get out of here, I’m gonna throw this at the police.”

          5.   Based on my discussions with other law enforcement
officers, I have learned that on or about June 12, 2020, the NYPD
                                   2
       Case 1:20-mj-09915-UA Document 1 Filed 09/16/20 Page 3 of 4



received an anonymous tip from an individual (“Indivdual-2”) in
response to an NYPD “Wanted” flier with an image of the individual
who threw the incendiary device described in paragraph 3, supra,
that was taken on the night of the incident.          Individual-2
indicated that the man depicted on the flier was an individual by
the name of “Shawn Jenkins”.

          6.   Based on my discussions with other law enforcement
officers, I have learned that Individual-2 further provided a
particular apartment building as the location where “Shawn
Jenkins” resides (“Building-1”).      Building-1 is within the
immediate vicinity of the Precinct.    Based on my review of law
enforcement databases, I have learned that SHAWN JENKINS, the
defendant, in fact resides in Building-1.

          7.   Based on my review of law enforcement records, I
have learned that on or about November 7, 2019, SHAWN JENKINS was
arrested by the NYPD for an incident unrelated to the events
described in this Complaint (the “November 2019 Arrest”).

          8.   Based on my review of photos taken from the November
2019 Arrest, I have determined that the individual pictured is the
same individual depicted in the Video Recordings, namely, SHAWN
JENKINS, the defendant. JENKINS was wearing the Sweatshirt at the
time of the November 2019 Arrest.

          9.   Based on my review of NYPD lab reports, I have
learned that the wick of the Bottle was tested for the presence of
an ignitable liquid and that a gasoline accelerant was identified.

          10. Based on my experience as an ATF Special Agent, I
have learned that the NYPD is an organization that receives
financial assistance from the federal government.




                                   3
       Case 1:20-mj-09915-UA Document 1 Filed 09/16/20 Page 4 of 4



          WHEREFORE, deponent respectfully requests that a warrant
be issued for the arrest of SHAWN JENKINS, the defendant, and that
he be arrested, and imprisoned or bailed, as the case may be.



                                /s/ Eric Dornbusch
                           __________________________________
                           Eric B. Dornbusch
                           Special Agent
                           Bureau of Alcohol, Tobacco, Firearms
                           and Explosives



Sworn to me through the transmission of
this Complaint by reliable electronic
means, pursuant to Federal
Rules of Criminal Procedure 41(d)(3)
and 4.1, this ___
              16 day of September, 2020



__________________________________
THE HONORABLE KATHARINE H. PARKER
UNITED STATES MAGISTRATE JUDGE
SOUTHERN DISTRICT OF NEW YORK




                                   4
